Judgment of the County Court of Suffolk county unanimously affirmed, with costs. No opinion. This court makes the following additional finding of fact: That on November 11, 1931, defendant Alice F. Cass executed an extension agreement whereby she stipulated that upon that date there was due and unpaid upon the bond and mortgage in question $2,500 principal and interest thereon from the 3d day of August, 1931, and the following conclusion of law: That by the execution of the extension agree*865ment by defendant Alice F. Cass on November 11, 1931, she is estopped from asserting against this plaintiff that the mortgage is usurious. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.